DETAILED ACTION
This is the first action on the merits for application 17046553 filed on 10/09/2020. Claims 14-26 are pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 21, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperrfechter (US 20140144742) 
Regarding claim 14, Sperrfechter discloses a hybrid drive module for a motor vehicle (¶ [0025]), wherein the hybrid drive module (Fig.2), comprising: 
an input shaft (28a); an electric machine (13a) with a stator (upper portion of rotor 18a) which is fixed with respect to relative rotation and a rotatable rotor (18a);

a first pressure space (19b) defined at least partially by the housing of the torque converter(see ¶ [0045]) and arranged outside of the housing of the torque converter (see claim 9; actuation piston receptacle 19b has a partition wall; therefore, a partition would separate clutch 12b from housing element 10b); a first piston (21b);
 a disconnect clutch (12b) in a power flow between the input shaft and the rotor, wherein the disconnect clutch is actuatable in a closing direction (33b) by pressurization of the first pressure space via the first piston (see claim 3); 
a second pressure space (20b) defined at least partially by the housing of the torque converter and arranged inside of the housing of the torque converter (see ¶[0045]); a second piston (22b); and 
a lockup clutch (15b) of the torque converter arranged inside of the housing of the torque converter and which is adapted to bridge a hydrodynamic path of the torque converter, wherein the lockup clutch is actuatable in a closing direction (34b) through pressurization of the second pressure space via the second piston, wherein the second pressure space is provided exclusively for actuation of the lockup clutch (see claim 1), wherein the housing of the torque converter separates the first pressure space directly from the second pressure space (see claim 9).

Regarding claim 21, wherein the disconnect clutch and the lockup clutch are each formed as multiple plate clutches (¶[0027]-[0028]), wherein an outer plate carrier of the disconnect clutch (11b) is connected to the housing of the torque converter so as to be fixed with respect to rotation relative to the housing of the torque converter (¶[0043]).


25, wherein the hybrid drive module is either an integral component part of a motor vehicle transmission or is formed as an independent unit with at least one interface to the motor vehicle transmission (e.g. hybrid module Fig.2 is connected to transmission input shaft 16b; therefore, hybrid module is independent unit).

Regarding claim 26, a powertrain for a motor vehicle ¶ [0025], comprising:
a hybrid drive module (Fig.2), comprising: an input shaft (28a);
an electric machine (13a) with a stator (upper portion of rotor 18a) which is fixed with respect to relative rotation and a rotatable rotor (18a);
a torque converter (23a), comprising a housing (10b) that is connected to the rotor so as to be fixed with respect to rotation relative to the rotor (¶ [0043]); 
a first pressure space (19b) defined at least partially by the housing of the torque converter(see ¶ [0045]) and arranged outside of the housing of the torque converter (see claim 9; actuation piston receptacle 19b has a partition wall; therefore, a partition would separate clutch 12b from housing element 10b); a first piston (21b);
a disconnect clutch (12b) in a power flow between the input shaft and the rotor, wherein the disconnect clutch is actuatable in a closing direction (33b) by pressurization of the first pressure space via the first piston (see claim 3); 
a second pressure space (20b) defined at least partially by the housing of the torque converter and arranged inside of the housing of the torque converter (see ¶[0045]); a second piston (22b); and 
a lockup clutch (15b) of the torque converter arranged inside of the housing of the torque converter and which is adapted to bridge a hydrodynamic path of the torque converter, wherein the lockup clutch is actuatable in a closing direction (34b) through pressurization of the second pressure space via the second piston, wherein the second pressure space is provided exclusively for actuation of the lockup clutch (see claim 1), wherein the housing of the torque converter separates the first pressure space directly from the second pressure space (see claim 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperrfechter (US 2014/0144742) in view of Engelmann (US 2010/0062899)
Regarding claim 15, Sperrfechter does not disclose wherein an effective surface of the first piston is smaller than an effective surface of the second piston. 
Engelmann teaches hybrid module (Fig.1) having an effective surface of a first piston (e.g. engagement surface of 13 that touches clutch pack) of the selectable clutch (11) is smaller than an effective surface of a second piston (e.g. engagement surface of 10 that touches clutch plate) of clutch (10). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have wherein an effective surface of the first piston is smaller than an effective surface of the second piston as taught by Engelmann in the hybrid module device of Sperrfechter so that it helps piston comes to closing direction effectively by balancing out the different in pressure on both sides of the piston.

Regarding claim 16, Sperrfechter does not disclose wherein the first pressure space and the second pressure space are arranged partially radially one above the other.
Engelmann teaches hybrid module having the first pressure space (15) and the second pressure space (¶ [0043]; selectable clutch device 10 can be pressurized with hydraulic medium for bypassing hydrodynamic component 9) are arranged partially radially one above the other (from Fig.1 second pressure space is radially above from first pressure space in that it extends in the radial direction further than the first pressure space).


Regarding claim 17, Sperrfechter and Engelmann as modified device disclose limitation as set forth in claim 16. Besides, Sperrfechter discloses wherein the second piston at least partially surrounds the first pressure space (as shown in Fig.2, piston 22b surrounds 19b in radial direction and on one side).

Regarding claim 18, Sperrfechter and Engelmann as modified device disclose limitation as set forth in claim 14. Besides, Engelmann teaches the housing of the torque converter has an undercut (e.g. cut portion near A2 area see Fig.1) to guide the first piston (outermost plate of 10)

Regarding claim 19, Sperrfechter discloses wherein the housing of the torque converter is connected to a hub (hub portion is below the bearing as shown in Fig.2) so as to be fixed with respect to rotation relative to the hub; the fluid supplied to pressure spaces so that clutches are engaged via the pistons(see ¶[0034])
Sperrfechter does not explicitly disclose wherein the hub has at least one fluid channel configured for fluid supply of the first pressure space.
Engelmann teaches hybrid module (Fig.1) having partition wall (27) that is similar to the hybrid device of Sperrfechter; where the partition wall that connected non-rotatably with housing (24) of torque converter and is connected to a hub (16) so as to be fixed with respect to rotation relative to the hub, and wherein the hub has at least one fluid channel (a3) configured for fluid supply of a pressure space (15).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have the housing of the torque converter is connected to a hub so as to be fixed with 

Regarding claim 20, Sperrfechter and Engelmann as modified device disclose limitation as set forth in claim 19. Besides, Engelmann teaches wherein the hub at least partially defines a second fluid channel (A4) for the fluid supply of a second pressure space.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sperrfechter (US 2014/0144742) in view of Iwase (US 2011/0240431) and further in view of Liang (US 2008/0277223)
Regarding claim 22, Sperrfechter does not disclose wherein an outer plate carrier of the disconnect clutch is riveted to the housing of the torque converter.
Iwase teaches hybrid module (Fig.2) having torque converter (TC), outer plate (32) of clutch (C1) is connected to housing (42) of the torque converter via fastening portion (F2)
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have an outer plate carrier of the disconnect clutch is connected the housing of the torque converter as taught by Iwase in the hybrid module of Sperrfechter for purpose of making them as two separate components so that it is easier to take them apart for maintenance and inspection the device.
Iwase does not teach two components is connected by riveted.
Liang teaches torque converter (Fig.10) having cover (322) is connected to friction plates (354,356) of clutch (302) via fasteners as rivets (358,360, see ¶ [0077])
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to replace the fastening device of Iwase with the fastening device as a rivet as taught by Liang to prevent the fastener from loosening under vibration.
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Mueller (US 2011/0118079) discloses hybrid device having clutches, torque converter see Figs.3-6. Mueller (US 2010/0038201) discloses hybrid device having clutches, torque converter see Fig.1. Frait (US 9421857) discloses hybrid device having clutches, torque converter see Fig.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LILLIAN T NGUYEN/Examiner, Art Unit 3659 


/DAVID R MORRIS/Primary Examiner, Art Unit 3659